1

2

3
                                                                                JS-6
4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE VALLEY HEALTH SYSTEM,      )            Case No. ED CV 18-1033 FMO
                                      )
12                   Debtor,          )                  (BK Case No. 6:07-18293 PC)
     ________________________________ )                  (Adv. Case No. 6:12-ap-1032 PC)
13                                    )
     JAN REICHARDT, et al.,           )
14                                    )
                     Appellants,      )            ORDER GRANTING STIPULATION TO
15                                    )            DISMISS APPEAL WITH PREJUDICE
                  v.                  )
16                                    )
     METROPOLITAN LIFE INSURANCE      )
17   CO., et al.,                     )
                                      )
18                   Appellees.       )
                                      )
19

20         Having reviewed the Stipulation to Dismiss Appeal with Prejudice, (Dkt. 27), IT IS

21   ORDERED THAT:

22         1. The Stipulation to Dismiss Appeal with Prejudice (Document No. 27) is approved.

23         2. The appeal is dismissed with prejudice.

24         3. The parties shall bear their own costs and fees.

25   Dated this 18th day of January, 2019.

26

27                                                                    /s/
                                                                 Fernando M. Olguin
28                                                          United States District Judge
